                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY D. WILSON,                                   Case No. 18-cv-07231-HSG
                                   8                    Plaintiff,                         ORDER DECLINING TO ADOPT
                                                                                           MAGISTRATE JUDGE'S REPORT
                                   9             v.                                        AND RECOMMENDATION AND
                                                                                           DENYING MOTIONS FOR
                                  10     STATE OF MONTANA, et al.,                         RECONSIDERATION
                                  11                    Defendants.                        Re: Dkt. Nos. 9, 10, 15
                                  12
Northern District of California
 United States District Court




                                  13          On December 11, 2018, Magistrate Judge Ryu denied Plaintiff Mary Wilson’s application
                                  14   to proceed in forma pauperis and ordered Plaintiff to pay the $400 filing fee on or before
                                  15   December 28, 2018. Dkt. No. 7. Plaintiff had additionally moved to seal the case. Dkt. No. 4.
                                  16   Judge Freeman denied Plaintiff’s motion to seal on November 27, 2018, and Plaintiff filed a
                                  17   motion for reconsideration of Judge Freeman’s order on December 28, 2018. Dkt. Nos. 5, 9.
                                  18          Magistrate Judge Ryu’s Report and Recommendation advised the Court to dismiss the case
                                  19   without prejudice and deny Plaintiff’s motion to reconsider as moot. See Dkt. No. 10. That
                                  20   Report and Recommendation was eminently reasonable based on the facts before Magistrate Judge
                                  21   Ryu at the time. On January 4, 2019, however, Plaintiff belatedly paid the $400 filing fee. Dkt.
                                  22   No. 12. Because Plaintiff has now paid the filing fee, the Court declines to adopt Magistrate
                                  23   Judge Ryu’s Report and Recommendation to dismiss the case, and finds that the Plaintiff should
                                  24   be permitted to serve the complaint on the Defendants. Plaintiff’s motion to reconsider Magistrate
                                  25   Judge Ryu’s order denying Plaintiff’s IFP request is DENIED as moot.
                                  26          With respect to Plaintiff’s motion for reconsideration, the Court finds Judge Freeman’s
                                  27   order denying Plaintiff’s motion to seal correct, well-reasoned and thorough, and therefore
                                  28   DENIES Plaintiff’s motion to reconsider.
                                   1          Because she is not proceeding IFP, Plaintiff must comply with Federal Rule of Civil

                                   2   Procedure 4, which requires Plaintiff to file a summons that she then will be responsible for

                                   3   serving on Defendants. Fed. R. Civ. P. 4. Because summons has not yet issued, the case

                                   4   management conference previously set for February 26, 2019 is CONTINUED to April 2, 2019 at

                                   5   2:00 p.m. in Courtroom 2, 4th Floor, 1301 Clay Street, Oakland, CA. The Court DIRECTS the

                                   6   parties to submit a joint case management statement on or before March 26, 2019.

                                   7          The Court advises Plaintiff that the Legal Help Center at both the San Francisco and

                                   8   Oakland Federal Courthouses provides free information and limited-scope legal advice to pro se

                                   9   litigants in civil cases. Services are provided by appointment only. An appointment may be

                                  10   scheduled by either: (1) signing up in the appointment book located outside the door of

                                  11   the Legal Help Center in San Francisco or Oakland, or (2) calling (415) 782-8982. The Court

                                  12   strongly encourages Plaintiff to take advantage of this resource.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 2/14/2019

                                  15                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
